

EMPLOYEE STOCK OPTION AGREEMENT
(3 Year Vesting Schedule)

SECOND AMENDED AND RESTATED 2010 EQUITY INCENTIVE PLAN


THIS EMPLOYEE STOCK OPTION AGREEMENT (this “Agreement”), dated as of May 16,
2016, is between ENERSYS, a Delaware corporation (the “Company”), and the
individual identified on the signature page hereof (the “Participant”).
BACKGROUND
A.    The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.    The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and (ii)
increase the Participant’s interest in the success of the Company by granting to
the Participant nonqualified stock options (the “Options”) to purchase shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”).
C.    The grant of the Options is (i) made pursuant to the Second Amended and
Restated EnerSys 2010 Equity Incentive Plan (the “Plan”); (ii) made subject to
the terms and conditions of this Agreement and Appendix A; and (iii) not
employment compensation nor an employment right and is made in the sole
discretion of the Company’s Compensation Committee.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Options shall be subject to the Plan. The terms of
the Plan and the Background provisions of this Agreement are hereby incorporated
into this Agreement by reference. and made a part hereof as if set forth in
their entirety in this Section 1. If there is a conflict or an inconsistency
between the Plan and this Agreement, the Plan shall govern.
2.    Restrictions on Transfer. Except as otherwise expressly provided in the
Plan, none of the Options may be sold, transferred, assigned, pledged, or
otherwise encumbered or disposed of (or made the subject of a derivative
transaction) to or with any third party otherwise than by will or the laws of
descent and distribution and the Options shall be exercisable during the
Participant’s lifetime only by the Participant.


Page 1 of 24


 

--------------------------------------------------------------------------------




3.    Grant of Options. The Participant is awarded the number of Options
specified on the signature page hereof, at the Option Price indicated thereon.
The Options are not intended to qualify as incentive stock options under Section
422 of the Code. Each Option shall entitle the Participant to purchase, upon
payment of the applicable Option Price in any manner provided by the Plan, one
share of Common Stock. The shares of Common Stock issuable upon exercise of the
Options are from time to time referred to herein as the “Option Shares.” For
purposes of the Plan and this Agreement, the Date of Grant shall be as indicated
on the signature page hereof. The Options shall be exercisable as provided in
this Agreement.
4.    Terms and Conditions of Options. The Options evidenced by this Agreement
are subject to the following terms and conditions:
(a)    Vesting. The Options shall vest and become exercisable as follows:
one-third (1/3) of the Options shall vest and become exercisable on each of the
first three anniversaries of the Date of Grant (each such one-third (1/3) of the
Options which vest on each such anniversary shall be referred to herein as a
“Tranche” and each such anniversary a Vesting Date) unless previously vested or
forfeited in accordance with the Plan or this Agreement; provided, however, that
to the extent then unvested, the Options shall immediately become vested and
exercisable if:
(i)
    the Participant’s employment terminates due to death or Permanent
Disability, or

(ii)
    the Participant’s employment terminates within two years after a Change in
Control without Cause or for Good Reason.

Further, provided, in the event of the Participant’s Retirement, a separate
pro-rata portion of the Tranche of Options (to the extent then unvested) during
which the Retirement occurs shall immediately become vested. The number of
unvested Options that shall vest pro-rata upon Retirement shall be calculated by
multiplying (A) the quotient obtained by dividing the number of completed months
that the Participant was employed by the Company or one of its Subsidiaries
since the most recent Vesting Date by 36, by (B) the number of Options subject
to this Agreement (rounding up to the nearest whole number), provided however,
that, the pro-rata portion that vests shall only become exercisable on the date
the applicable portion of each such Tranche would have otherwise become vested
under the schedule described above in this Section 4(a) absent such Retirement.
Notwithstanding the foregoing sentences, upon a Participant’s termination of
employment for any reason, the Compensation Committee may, in its sole
discretion, waive any requirement for vesting then remaining and permit, for a
specified period of time consistent with the first sentence of Section 4(b)
hereof


Page 2 of 24


 

--------------------------------------------------------------------------------




the exercise of the Options prior to the satisfaction of such requirement. Any
fractional Options that would result from application of this Section 4(a) shall
be aggregated and shall vest on the first anniversary of the Date of Grant.
(a)    Option Period. The Options shall expire (to the extent not previously
exercised or forfeited) on, and shall not be exercisable, following the tenth
(10th) anniversary of the Date of Grant. In addition, all Options shall be
subject to earlier expiration as provided herein or in the Plan, as follows:
(iii)    if the Participant’s employment terminates due to death or, Permanent
Disability or on or after a Change in Control without Cause or for Good Reason,
the Participant may exercise the Options, to the extent then vested, at any time
until the earlier of (A) one year following termination of employment and (B)
the expiration date of the Options specified in this Section 4(b);
(iv)     if the Participant’s employment is terminated due to Retirement, the
Participant may exercise the Options, to the extent then vested and exercisable,
at any time until the expiration date of the Options specified in this Section
4(b);
(v)    if the Participant’s employment is terminated by the Company without
Cause prior to a Change in Control, the Participant may exercise the Options, to
the extent then vested, at any time until the earlier of (A) ninety (90) days
following termination of employment and (B) the expiration date of the Options
specified in this Section 4(b);
(vi)    if the Participant voluntarily terminates employment with the Company,
the Participant may exercise the Options, to the extent then vested, at any time
until the earlier of (A) sixty (60) days following termination of employment and
(B) the expiration date of the Options specified in this Section 4(b); or
(vii)    in the event of any other termination of the Participant’s employment
(including a termination by the Company for Cause), all of the Options (whether
or not vested at the time of termination) shall, without any action on the part
of any Person, immediately expire and be canceled without payment therefor.
Except as provided in Section 4(a) hereof or in the case of automatic vesting in
connection with such termination event, upon termination of the Participant’s
employment with the Company or a Subsidiary for any reason, all Options which
have not theretofore vested shall, without any action on the part of any Person,
immediately expire and be canceled without any payment therefor.


Page 3 of 24


 

--------------------------------------------------------------------------------




(b)    Exercise. Subject to the Company’s Policy on Insider Trading, and
Sections 4(d), 4(f), and 8 hereof, the Participant may exercise any or all of
the Options, to the extent vested and not forfeited. The date of exercise of an
Option shall be the date on which the conditions provided in Sections 4(d),
4(f), and 8 hereof are satisfied.
(c)    Payment. At the time of any exercise, the Participant shall pay to the
Company the Option Price of the shares as to which this Option is being
exercised by delivery of consideration equal to the product of the Option Price
and the number of shares purchased, together with any amounts required to be
withheld for tax purposes under Section 17(c) of the Plan. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Compensation Committee
for that purchase, which forms may (but are not required to) include (i) cash;
(ii) check or wire transfer; (iii) tendering (either actually or by attestation)
shares of Common Stock already owned by the Participant, provided that the
shares have been held for the minimum period required by applicable accounting
rules to avoid a charge to the Company’s earnings for financial reporting
purposes or were not acquired from the Company as compensation; (iv) to the
extent permitted by applicable law, Cashless Exercise; or (v) such other
consideration as the Compensation Committee may permit in its sole discretion;
provided, however, that any Participant may, at any time, exercise any Vested
Option (or portion thereof) owned by him pursuant to a Cashless Exercise.
(d)    Stockholder Rights. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock issuable upon exercise of the Options
until the Participant has made payment pursuant to Section 4(d) and a
certificate or certificates evidencing such shares shall have been issued to the
Participant, and no adjustment shall be made for dividends or distributions or
other rights in respect of any share for which the record date is prior to the
date upon which the Participant shall become the holder of record thereof.
(e)    Limitation of Exercise. The Options shall not be exercisable unless the
offer and sale of the shares of Common Stock subject thereto have been
registered under the 1933 Act and qualified under applicable state “blue sky”
laws, or the Company has determined that an exemption from registration under
the 1933 Act and from qualification under such state “blue sky” laws is
available.
(f)    Delivery of Shares. As soon as practicable following the exercise of any
Options, the appropriate number of shares of Common Stock issued in connection
with such exercise shall be issued by the Company’s transfer agent, in the name
of the Participant by (a) paper certificate delivered to the Participant, or (b)
electronic delivery to the Company’s representative broker.
(g)    Dividends and Distributions. Any shares of Common Stock or other
securities of the Company received by the Participant as a result of a stock


Page 4 of 24


 

--------------------------------------------------------------------------------




dividend or other distribution in respect of Option Shares shall be subject to
the same restrictions as such Option Shares, and all references to Option Shares
hereunder shall be deemed to include such shares of Common Stock or other
securities.
(h)    Special Exercise Provisions. Notwithstanding anything to the contrary in
the Plan or in this Agreement, if the Participant is employed or resides in
China or Italy, then the Participant shall only exercise the Options granted
hereunder using the “Cashless Exercise” method as defined in the Plan and shall
not have the right to use any other method otherwise permitted under this
Agreement.
5.    Noncompetition. The Participant agrees with the Company that, for so long
as the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries or as provided in the last sentence of this Section 5)
following a termination of such employment that occurs after any of the Options
have vested (whether or not such Options have been exercised), the Participant
shall not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent, or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia or in any other geographic area throughout
the world (a) in which the Company or any of its Subsidiaries has engaged in any
of the activities that comprise a Competing Business during the Participant’s
employment, or (b) in which the Participant has knowledge of the Company’s plans
to engage in any of the activities that comprise a Competing Business
(including, without limitation, in any area in which any customer of the Company
or any of its Subsidiaries may be located); provided, however, that the
provisions of this Section 5 shall apply solely to those activities of a
Competing Business, with which the Participant was personally involved or for
which the Participant was responsible while employed by the Company or its
Subsidiaries during the twelve (12) month period preceding termination of the
Participant’s employment. This Section 5 will not be violated, however, by the
Participant’s investment of up to US$100,000 in the aggregate in one or more
publicly-traded companies that engage in a Competing Business. The restrictions
of this Section 5 shall also apply during the period after Retirement until
vested Options become exercisable described in Section 4(a).
6.    Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for as long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries or as provided in the last sentence of this Section 6) following a
termination of such employment that occurs after any of the Options have vested
(whether or not such Options have been exercised), the Participant


Page 5 of 24


 

--------------------------------------------------------------------------------




shall not engage in any Wrongful Solicitation. The restrictions of this Section
6 shall also apply during the period after Retirement until vested Options
become exercisable described in Section 4(a).
7.    Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant shall not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm in the Company and its
Affiliates, fully and completely, all rights created or contemplated by this
Section 7. The term “Confidential Information” shall not include information
that is or becomes generally available to the public other than as a result of a
disclosure by, or at the direction of, the Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The


Page 6 of 24


 

--------------------------------------------------------------------------------




Participant further agrees that the Participant will not retain or use for the
Participant’s account at any time any trade names, trademark, or other
proprietary business designation used or owned in connection with the business
of the Company or its Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
7, or Section 5 or 6 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
1.    Taxes. This Section 8 applies only to (a) those Participants who are U.S.
employees, and (b) those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the vesting or exercise of the Options. The Company or a designated
Subsidiary of the Company shall have the right, prior to the delivery of any
certificates evidencing shares of Common Stock to be issued pursuant to this
Agreement, to require the Participant to remit to the Company or such Subsidiary
any amount sufficient to satisfy any applicable (federal, foreign, state, or
local) tax withholding requirements. Prior to the Company’s or the designated
Subsidiary’s determination of such withholding liability, the Participant may
make an irrevocable election to satisfy, in whole or in part, such obligation to
remit taxes by directing the Company or such Subsidiary to withhold shares of
Common Stock that would otherwise be received by the Participant (up to the
maximum amount of tax permitted to be withheld that will not result in adverse
financial accounting consequences to the Company). Such election may be denied
by the Compensation Committee in its discretion, or may be made subject to
certain conditions specified by the Compensation Committee. The Company or its
designated Subsidiary shall also have the right to deduct from all cash payments
made pursuant to or in connection with any Award any applicable federal,
foreign, state, or local taxes required to be withheld with respect to such
payments.
2.    No Obligation to Register. The Company shall be under no obligation to
register any Option Shares as a result of the exercise of the Options pursuant
to the Securities Act or any other federal or state securities laws.
3.    Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the


Page 7 of 24


 

--------------------------------------------------------------------------------




purchase of, purchase any option or other contract for the sale of, or otherwise
dispose of or transfer, or agree to engage in any of the foregoing transactions
with respect to, any of the Options granted under this Agreement or any Option
Shares resulting the exercise thereof without the prior written consent of the
Company or its underwriters.
4.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Options by any holder thereof in
violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any Option Shares resulting from the exercise of Options on its
books nor will any of such shares be entitled to vote, nor will any dividends be
paid thereon, unless and until there has been full compliance with such
provisions to the satisfaction of the Company. The foregoing restrictions are in
addition to and not in lieu of any other remedies, legal or equitable, available
to enforce such provisions.
5.    Survival. This Agreement shall apply to and bind the Participant and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. All agreements,
representations, and warranties made herein and in the certificates delivered
pursuant hereto shall survive the issuance to the Participant of the Options and
any Option Shares and shall continue in full force and effect. The terms of
Section 5-8, 12, 13, 15, 17-20, and 22 shall expressly survive the forfeiture of
any Options and the termination of this Agreement.
6.    Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth on
the signature page of this Agreement (or to such other address as the
Participant shall have specified to the Company in writing) and, if to the
Company, to the Company’s office at 2366 Bernville Road, Reading Pennsylvania,
19605, Attention: General Counsel (or to such other address as the Company shall
have specified to the Participant in writing). All such notices shall be
conclusively deemed to be received and shall be effective, if sent by hand
delivery, upon receipt, or if sent by registered or certified mail, on the fifth
day after the day on which such notice is mailed.
7.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.
8.    Authority of the Administrator. The Compensation Committee shall have the
full authority to interpret and construe the terms of the Plan and this
Agreement including, but not limited to, making all determinations regarding
eligibility, vesting, forfeiture and the calculation of the number of Options or
Option Shares awarded or credited under this Agreement. The determination of the
Compensation Committee as to


Page 8 of 24


 

--------------------------------------------------------------------------------




any such matter of interpretation, construction or calculation shall be final,
binding and conclusive.
9.    Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that the Participant
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Agreement.
10.    Investment Representation. The Participant hereby represents and warrants
to the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
11.    Entire Agreement; Language; Governing Law. This Agreement and the Plan
and the other related agreements expressly referred to herein set forth the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement has been prepared in
English and may be translated into one or more other languages. If there is a
discrepancy between or among any of these versions, the English version shall
prevail. Unless otherwise restricted by applicable law, this Agreement may be
executed electronically. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, USA.
12.    Severability; Judicial Reformation. Should any provision of this
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Agreement. Moreover, if
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such


Page 9 of 24


 

--------------------------------------------------------------------------------




determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.
13.    Amendments; Construction. The Compensation Committee may amend the terms
of this Agreement prospectively or retroactively at any time, but (unless
otherwise provided under Section 18 of the Plan) no such amendment shall impair
the rights of the Participant hereunder without his or her consent. To the
extent the terms of Section 5 conflict with any prior agreement between the
parties related to such subject matter, the terms of Section 5, to the extent
more restrictive, shall supersede such conflicting terms and control. Headings
to Sections of this Agreement are intended for convenience of reference only,
are not part of this Agreement and shall have no effect on the interpretation
hereof.
14.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the Options subject to all the terms and
conditions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Compensation Committee upon any questions arising under this Agreement.
15.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Compensation Committee. The Participant shall not have any claim or right to
receive grants of Awards under the Plan. Neither the Plan nor this Agreement, or
any action taken or omitted to be taken hereunder or thereunder, shall be deemed
to create or confer on the Participant any right to be retained as an employee
of the Company or any Subsidiary or other Affiliate thereof, or to interfere
with or to limit in any way the right of the Company or any Affiliate or
Subsidiary thereof to terminate the employment of the Participant at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.


Page 10 of 24


 

--------------------------------------------------------------------------------




(c)    Assignment. The Company shall have the right to assign any or all of its
rights and to delegate any or all of its duties under this Agreement to any of
its Affiliates. The terms and conditions of this Agreement shall be binding upon
and shall inure to the benefit of the permitted successors and assigns of the
Company (including any person or entity which acquires all or substantially all
of the assets of the Company).
(d)    Adjustments. The Options shall be adjusted or terminated as contemplated
by Section 16(a) of the Plan.
(a)    Clawback Policy. The Options and any Option Shares shall be subject to
the terms of the clawback policy adopted by the Board of Directors (as such
policy may be amended from time-to-time).
[REST OF PAGE LEFT INTENTIONALLY BLANK]


Page 11 of 24


 

--------------------------------------------------------------------------------








THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE USE AND
TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
ENERSYS




By:            
Name: David M. Shaffer
Title: President & Chief Executive Officer




PARTICIPANT




____________________________________
Name:
Address:






Date Of Grant: May 16, 2016
Number of Options:
_______     Option Price: $ _____





 


Page 12 of 24


 

--------------------------------------------------------------------------------




Appendix A
to
Employee Stock Option Agreement
Under the Second Amended and Restated 2010 Equity Incentive Plan


This Appendix A contains supplemental terms and conditions for awards of
nonqualified stock options (“Options”) granted as of the Date of Grant set forth
in the Agreement under the Second Amended and Restated 2010 Equity Incentive
Plan (the “Plan”) to Participants who reside outside the United States or who
are otherwise subject to the laws of a country other than the United States.
You have also received the Agreement applicable to the Award set forth therein.
The Agreement, together with this Appendix A and the Plan are the terms and
conditions of the grant of Options set forth in the Agreement. To the extent
that this Appendix A amends, deletes or supplements any terms of the Agreement,
this Appendix A shall control. Capitalized terms used but not defined herein
shall have the same meanings ascribed to them in the Agreement.
Section I of this Appendix A contains special terms and conditions that govern
the Options outside of the United States. Section II of this Appendix A includes
special terms and conditions in the specific countries listed therein.
This Appendix A may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning Options in effect as
of May __, 2016. Such laws are often complex and change frequently; the
information may be out of date at the time you vest in or exercise the Options
or sell shares acquired under the Plan. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan.
In addition, this Appendix A is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
are strongly advised to seek appropriate professional advice as to how the
relevant laws in your country apply to your specific situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances.




Page 13 of 24


 

--------------------------------------------------------------------------------




Section I. All Countries Outside the United States


1.    Nature of Grant. In accepting the Award, you acknowledge that:


1.1
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



1.2
the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;



1.3
all decisions with respect to future grants, if any, will be at the sole
discretion of Company;



1.4
you are voluntarily participating in the Plan;



1.5
the Options and the shares subject to the Options are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or any Subsidiary, and which is outside the scope of your employment
contract, if any;



1.6
the Options and the shares subject to the Options are not intended to replace
any pension rights, if any, or compensation;



1.7
the Options and the shares subject to the Options, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;



1.8
the grant of the Options and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Subsidiary;



1.9
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



1.10
if you obtain shares, the value of those shares acquired may increase or
decrease in value;





Page 14 of 24


 

--------------------------------------------------------------------------------




1.11
in consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options resulting
from termination of your employment with the Company or any Subsidiary (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you will be deemed irrevocably to have
waived his or her entitlement to pursue such claim;



1.12
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Options under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Compensation Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Award;



1.13
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of Common Stock;



1.14
you are hereby advised to consult with your personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan;



1.15
unless otherwise provided in the Plan or by the Company in its discretion, the
Options and the benefits evidenced by this Agreement do not create any
entitlement to have the Options or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and



1.16
neither the Company, any Subsidiary nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Options or of any
amounts due to you pursuant to the exercise of the Options or the subsequent
sale of any shares acquired upon exercise.



2.     Data Privacy. I hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of my personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing my
participation in the Plan (“Data”).


Page 15 of 24


 

--------------------------------------------------------------------------------




I understand that the Company and the employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in my favor,
for the exclusive purpose of implementing, administering and managing the Plan.


I understand that Data will be transferred to a third party plan administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. I understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the third party administrator and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
if I reside outside the United States, I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with the employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant me the Award or other
awards or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.


3.    Payment of Taxes. The following provisions supplement Section 8 of the
Agreement entitled “Taxes.”


3.1
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, your portion of social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items



Page 16 of 24


 

--------------------------------------------------------------------------------




is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.
3.2    You further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant of the Award, the issuance of shares upon vesting/exercise of the Award,
the subsequent sale of shares acquired pursuant to such issuance and the receipt
of any dividends or dividend equivalents; and (2) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.
3.3     Further, if you have become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
3.4
You authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding in shares to be
issued or cash distributed upon vesting/exercise of the Award; (2) withholding
from your wages or other cash compensation paid to you by the Company and/or
you; (3) withholding from the proceeds of the sale of shares acquired upon
vesting/exercise of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization).

3.5
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, you are deemed to
have been issued the full number of shares subject to the vested Award,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

3.6
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares, if you fail to comply with this obligation.







Page 17 of 24


 

--------------------------------------------------------------------------------










Section II. Country-Specific Provisions
Canada
Securities Law Notification. You are permitted to sell shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
that the resale of such shares takes place outside of Canada through the
facilities of a national securities exchange on which the shares are listed
(i.e., The New York Stock Exchange).
Language Consent. The parties acknowledge that it is their express wish that the
Plan, the Agreement and this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Plan, Agreement and Appendix A » ), ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
Data Privacy. The following provision supplements Section I.2 of this Appendix
A.
You hereby authorize the Company or the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliate of the Company and the Compensation
Committee to disclose and discuss the Plan with their advisors. You further
authorize the Company and any affiliate to record such information and to keep
such information in your file.
Foreign Asset Reporting Information. You are responsible for reporting foreign
property (including shares acquired under the Plan) on form T1135 (Foreign
Income Verification Statement) if the total cost of your foreign property
exceeds C$100,000 at any time in the applicable tax year. For the 2013 tax year,
the filing deadline is July 31, 2014. For the 2014 tax year and later, the form
must be filed by April 30th of the following year.
China
Payment of Options. Notwithstanding any discretion in Section 11 of the Plan or
in Section 3 of the Agreement and Appendix A, the grant of Options does not
provide any right for you to receive shares and the Options are payable in cash
only.




Page 18 of 24


 

--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these new rules, you may be subject to reporting obligations
for Awards acquired under the Plan and Plan-related transactions. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor in this regard.


Finland
There are no country-specific provisions.
India
Payment of Options. Notwithstanding any discretion in Section 11 of the Plan and
Section 3 of the Agreement, the grant of Options does not provide any right for
you to receive shares and the Options are payable in cash only.


Exchange Control Information. You must repatriate to India the proceeds from the
sale of shares acquired at exercise and any dividends received in relation to
the shares within 90 days after receipt. You must obtain evidence of the
repatriation of funds in the form of a foreign inward remittance certificate
(the “FIRC”) from the bank where you deposited the foreign currency. You must
retain the FIRC in your records to present to the Reserve Bank of India or your
Employer in the event that proof of repatriation is requested.
Foreign Assets Reporting Information. You are required to declare your foreign
bank accounts and any foreign financial assets (including shares held outside
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal advisor in this
regard.


Malaysia


Director Notification Obligation. If you are a director of a Malaysian
affiliate, you are subject to certain notification requirements under the
Malaysian Companies Act. Among these requirements is an obligation to notify the
Malaysian affiliate in writing when you receive or dispose of an interest (e.g.,
an award under the Plan or shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


Insider-Trading Information. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of shares
or rights to shares under the Plan. Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling shares or rights to shares (e.g.,
an award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of shares once such information is generally available.


Page 19 of 24


 

--------------------------------------------------------------------------------






Data Privacy. The following provision replaces Section I.2 of this Appendix A.


I hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and Appendix and any other Plan grant materials by and among,
as applicable, the Employer, the Company and any of its other Subsidiaries or
Affiliates or any third parties authorized by the same in assisting in the
implementation, administration and management of my participation in the Plan.
I may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of my participation in the Plan, details of all
Options or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in my favor (“Data”), for the exclusive purpose
of implementing, administering and managing the Plan.
I also authorize any transfer of Data, as may be required, to any external stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and/or with whom any shares acquired upon vesting of Options are
deposited. I acknowledge that these recipients may be located in my country or
elsewhere, and that the recipient’s country
Saya dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi saya seperti yang dinyatakan dalam Perjanjian dan
Lampiran ini dan apa-apa bahan geran Pelan oleh dan di antara, seperti mana yang
terpakai, Majikan, Syarikat dan mana-mana Anak Syarikat yang lain atau Syarikat
Sekutu kami atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk
membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan saya dalam
Pelan.
Sebelum ini, saya mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang saya,
termasuk, tetapi tidak terhad kepada, nama saya, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan saya dalam Pelan, butir-butir
semua Option atau apa-apa hak lain untuk Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah saya ("Data"), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan.
Saya juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada pembekal perkhidmatan pelan saham luar yang lain sebagaimana
yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan apa-apa saham yang diperolehi apabila Option terletak hak. . Saya
mengakui bahawa penerima-penerima ini mungkin berada di negara saya atau di
tempat lain, dan



Page 20 of 24


 

--------------------------------------------------------------------------------




(e.g., the United States) may have different data privacy laws and protections
to my country, which may not give the same level of protection to Data. I
understand that I may request a list with the names and addresses of any
potential recipients of Data by contacting my local human resources
representative. I authorize the Company, the external stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing my
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing my participation in the Plan. I understand that Data will be held
only as long as is necessary to implement, administer and manage my
participation in the Plan. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing my local human resources
representative, whose contact details are Cheng Liang Heng,
cl.heng@enersys.com.sg, Further, I understand that I am providing the consents
herein on a purely voluntary basis. If I do not consent, or if I later seek to
revoke my consent, my employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing my consent is that the Company would not be able to grant future
Options or other equity awards to me or administer or maintain such awards.
Therefore, I understand that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal
 bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara saya,
yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada Data. Saya
faham bahawa saya boleh meminta senarai nama dan alamat mana-mana penerima Data
yang berpotensi dengan menghubungi wakil sumber manusia tempatan saya. Saya
memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham luar dan
mana-mana penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada
masa depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan saya dalam
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, semata-mata dengan tujuan untuk
melaksanakan, mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan saya dalam Pelan. Saya faham bahawa saya
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan
saya, di mana butir-butir hubungannya adalah Cheng Liang Heng,
cl.heng@enersys.com.sg. Selanjutnya, saya memahami bahawa saya memberikan
persetujuan di sini secara sukarela. Jika saya tidak bersetuju, atau jika saya
kemudian membatalkan persetujuan saya, status pekerjaan atau perkhidmatan dan
kerjaya saya dengan Majikan tidak akan terjejas; satunya akibat buruk jika saya
tidak bersetuju atau menarik balik persetujuan saya adalah bahawa Syarikat tidak
akan dapat memberikan Option pada masa depan atau anugerah ekuiti lain kepada
saya atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, saya faham
bahawa keengganan atau penarikan balik persetujuan saya boleh menjejaskan
keupayaan



Page 21 of 24


 

--------------------------------------------------------------------------------




to consent or withdrawal of consent, I understand that I may contact my local
human resources representative.
saya untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat
keengganan saya untuk memberikan keizinan atau penarikan balik keizinan, saya
fahami bahawa saya boleh menghubungi wakil sumber manusia tempatan saya.



Mexico


Nature of Grant. The following provisions supplement Section I.1 (Nature of
Grant) of this Appendix A:


Acknowledgment of the Grant. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix A,
and that you have reviewed the Plan and the Agreement, including this Appendix
A, in its entirety and fully understand and accept all provisions of the Plan
and the Agreement, including this Appendix A. You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section I.1 (Nature of Grant) of this Appendix A, in which the following is
clearly described and established:


(1)     Your participation in the Plan does not constitute an acquired right.


(2)     The Plan and your participation in the Plan are offered by the Company
on a wholly discretionary basis.


(3)     Your participation in the Plan is voluntary.


(4)    Neither the Company nor any Affiliate is responsible for any decrease in
the value of the Options granted and/or shares issued under the Plan.


Labor Law Acknowledgment and Policy Statement. In accepting the Options, you
expressly recognize that the Company, with registered offices at 2366 Bernville
Road, Reading, Pennsylvania 19605, United States of America, is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of shares does not constitute an employment
relationship between you and the Company since you are participating in the Plan
on a wholly commercial basis and your sole employer is EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV (each, a “Mexican
Subsidiary”). Based on the foregoing, you expressly recognize that the Plan and
the benefits that you may derive from participation in the Plan do not establish
any rights between you and your employer, a Mexican Subsidiary, and do not form
part of the conditions of your employment and/or benefits provided by such
Mexican Subsidiary, and any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of your
employment.




Page 22 of 24


 

--------------------------------------------------------------------------------




You further understand that your participation in the Plan is a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or any benefits derived from the Plan;
therefore, you grant a full and broad release to the Company, its shareholders,
officers, agents, legal representatives, and subsidiaries with respect to any
claim that may arise.


Spanish Translation.


Reconocimiento de la Subvención. Al aceptar las Unidades de Acciones
Restringidas (“Option” por sus siglas en inglés), Ud. reconoce que ha recibido y
revisado una copia del Términos y Condiciones, y reconoce, además, que acepta
todas las disposiciones del Términos y Condiciones. Ud. también reconoce que Ud.
ha leído y aprobado de forma expresa los términos y condiciones establecidos en
la Sección I.1 (“Nature of Grant”) en este Appendix A, que claramente dispone lo
siguiente:


(1)    Su participación en el Plan no constituye un derecho adquirido;


(2)    El Plan y su participación en el Plan es ofrecido por la Compañía de
manera completamente discrecional;


(3)    Su participación en el Plan es voluntaria; y


(4)    Ni la Compañía ni cualquiera subsidiaria es responsable de cualquier
disminución del valor de las Unidades de Acciones Restringidas y/o las acciones
emitidas bajo el Plan.


Declaración y Reconocimiento de Derecho y Política Laboral. Al aceptar las
Unidades de Acciones Restringidas, Ud. reconoce que la Compañía, con domicilio
social en 2366 Bernville Road, Reading, Pennsylvania 19605, United States of
America, EE.UU., es el único responsable de la administración del Plan y su
participación en el Plan y cualquier adquisición de las acciones bajo el Plan no
constituyen una relación laboral entre Ud. y la Compañía, porque Ud. está
participando en el Plan en su totalidad sobre una base comercial y su único
empleador es EnerSys de Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd,
S. de R.L. de CV. Basado en lo anterior, Ud. expresamente reconoce que el Plan y
los beneficios que pueden derivarse de la participación en el Plan no establecen
algún derecho entre Ud. y el Empleador, EnerSys de Mexico, S.A. de CV,
Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y que no forman parte de
las condiciones de empleo y/o beneficios provenidos por EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y cualquier
modificación del Plan o la terminación de su contrato no constituirá un cambio o
deterioro de los términos y condiciones de su empleo.




Page 23 of 24


 

--------------------------------------------------------------------------------




Además, Ud. comprende que su participación en el Plan es causado por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna a Ud.


Finalmente, Ud. manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total descargo de
responsabilidad a la Compañía, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales, y Subsidiarias, con
respecto a cualquier demanda que pudiera surgir.


Poland


Exchange Control Notice. Polish residents holding foreign securities (including
shares) and maintaining accounts abroad must report information to the National
Bank of Poland on transactions and balances of the securities and cash deposited
in such accounts if the value of such securities and cash (when combined with
all other assets held abroad) exceeds PLN 7,000,000. If required, the reports
must be filed on a quarterly basis on special forms available on the website of
the National Bank of Poland.


If you transfer funds in excess of €15,000 into Poland in connection with the
sale of shares under the Plan, the funds must be transferred via a bank account.
You are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction occurred. If you hold shares acquired under the Plan
and/or maintain a bank account abroad, you will have reporting duties to the
National Bank of Poland.


Switzerland


Securities Law Notice. The grant of the Options is considered a private offering
in Switzerland and is therefore not subject to securities registration in
Switzerland


Page 24 of 24


 